DETAILED ACTION
A complete action on the merits of pending claims 1-24 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15726735, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 24 recites the heat source and the blade are configured such that heat in the first heat area is less than heat in the second hear area.  There does not appear to be support for this in the parent application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites the heat source and the blade are configured such that heat in the first heat area is less than heat in the second hear area.  There does not appear to be support for this in the parent application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites wherein the length of the blade along the longitudinal axis in the distal-end portion is 0.5 mm through 2.5 mm.  It is unclear what this means since it depends on claim 3 which recites that the proximal end portion is longer than the distal end portion.  The way it is written it seems that the proximal portion is 0 through 0.5 mm and the distal portion is between 0.5 mm through 2.5 mm.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites wherein the length of the blade along the longitudinal axis in the distal-end portion is 0.5 mm through 2.5 mm.  Claim 3 which recites that the proximal end portion is longer than the distal end portion.  The way it is written it seems that the proximal portion is 0 through 0.5 mm and the distal portion is between 0.5 mm through 2.5 mm. This is seen as a broadening limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi US 20030109876 in view of Reschke US 20110046623.
Regarding claims 1 and 16, Yamauchi teaches a jaw that is provided with a grasping section (Fig. 6B surface of jaw 10b contacting tissue); and a blade (Fig. 3 jaw 10a)that (1) is movable close to and away from the grasping section (Figs. 1A and 1B), (2) extends from a distal-end portion of the blade to a proximal-end portion of the blade along a longitudinal axis (Fig. 2A), and (3) has a top portion that includes a ridge opposed to the grasping section (par. [0035] tip edge), wherein: the ridge defines an outermost line in the direction of the grasping section that is (1) a continuous line running from the distal-end portion to the proximal-end portion (par. [0035] continuous along the length direction) and substantially along a center (Figs. 4A and 4B), a first portion of the ridge in the proximal-end portion of the blade is sharper than a second portion of the ridge in the distal-end portion of the blade (Figs. 3-4B), and the second portion of the ridge in the distal-end portion is configured not to cut a biological tissue (par. [0044] the flat electrode portion is used for enhanced coagulation, par. [0040] for cutting the flat portion is not used) and the first portion of the ridge in the proximal end portion is configured to cut the biological tissue (par. [0040]).
Yamauchi does not explicitly teach substantially parallel to the longitudinal axis.
Reschke, in an analogous device teaches where the jaws with a ridge can be straight or curved (Figs. 3A and 3B).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively substitute the curved ridge of Yamauchi to be straight as in Reschke.  It is seen to preform equally as well and yield the result of cutting and coagulating tissue.  
Regarding claim 2, Yamauchi teaches wherein a radius of curvature of the top portion in the distal-end portion of the blade is greater than a radius of curvature of the top portion in the proximal-end portion of the blade (Figs. 4A and 4B).
Regarding claim 3, Yamauchi teaches wherein a length of the blade along the longitudinal axis in the distal-end portion is shorter than a length of the blade along the longitudinal axis between a proximal end of the distal-end portion and a proximal end of the proximal-end portion (claim 7).
Regarding claim 4, Yamauchi does not explicitly teach wherein the length of the blade along the longitudinal axis in the distal-end portion is 0.5 mm through 2.5 mm (Fig. 3 the claim is that it is a portion of the distal end not the entire less sharp ridge, thus it can be defined between 0.5 mm and 2.5 mm).
Regarding claim 5, Yamauchi teaches wherein the grasping section is configured to contact the top portion when the blade is close to the grasping section (Figs. 6B and 7).
Regarding claim 6, Yamauchi teaches wherein the grasping section is provided with a pair of high-frequency electrodes (Fig. 3 passive electrodes 68).
Regarding claim 7, Yamauchi teaches wherein a portion of the top portion opposed to the distal-end portion is longer than a portion of the top portion opposed to the proximal-end portion between the pair of high-frequency electrodes (Figs. 6B and 7 the ratio of insulation to electrode in the distal end is higher than in the proximal end).
Regarding claim 8, Yamauchi teaches wherein a radius of curvature of the top portion becomes smaller toward a proximal-side from the distal-end portion (Figs 4A and 4B).
Regarding claim 9, Yamauchi teaches the blade includes a sealing area that is formed at the distal-end portion, the sealing area being configured to grasp the biological tissue in cooperation with the grasping section, and being configured to seal the biological tissue in cooperation with the grasping section by applying energy to the sealing area, and the blade includes a cutting area that is formed continuously with the sealing area and on a proximal-end side of the sealing area (par. [0044] the flat electrode portion shown in Fig. 4B is used for coagulation), the cutting area being configured to grasp the biological tissue in cooperation with the grasping section, and being configured to cut the biological tissue while the cutting area is configured to seal the biological tissue in cooperation with the grasping section by applying energy thereto (par. [0040] this is the section shown in Fig. 4A).
Regarding claim 10, Yamauchi teaches wherein the top portion has an arc-shaped peripheral surface in the distal-end portion (Fig. 10H the distal end can be arc shaped).
Regarding claim 11, Yamauchi teaches wherein a radius of curvature of the proximal-end portion of the blade is formed such that the biological tissue is cut while the cutting area seals the biological tissue in cooperation with the grasping section by applying energy to the top portion (par. [0040] coagulation can happen simultaneously with cutting).
Regarding claim 12, Yamauchi teaches wherein a radius of curvature of the distal-end portion of the blade is formed such that the distal-end portion of the blade is configured to coagulate the biological tissue in cooperation with the grasping section by applying energy to the top portion (par. [0044]).
Regarding claim 14, Yamauchi teaches the grasping section is provided with an electrode (Fig. 3 passive electrodes 68), and high-frequency energy is output between the blade and the electrode (par. [0043]).
Regarding claim 19, Yamauchi teaches wherein: the ridge includes a first region in the distal-end portion of the blade and a second region in the proximal-end portion of the blade, the first region and second region being directly connected, and a direction in which the ridge extends from the proximal-end portion of the blade to the distal-end portion of the blade being the same as a direction of the longitudinal axis (par. [0035]).
Regarding claim 20, Yamauchi teaches wherein: the top portion includes (1) a proximal side area on sides of the outermost line at the proximal-end portion (Fig. 4A holding surface 62) and (2) a distal side area on sides of the outermost line at the distal-end portion (Fig. 4B holding area 62); and the proximal side area and the distal side area are configured to coagulate the biological tissue (pars. [0040] and [0044]).
Regarding claim 21, Yamauchi teaches wherein the blade includes a first high-frequency electrode that is a conductive member that extends from the distal-end portion to the proximal-end portion (par. [0035] active electrode 63).
Regarding claim 22, Yamauchi teaches wherein: the first grasping section includes a second high-frequency electrode (Fig. 3 passive electrodes 68); and the first high-frequency electrode and the second high-frequency electrode are configured such that high-frequency energy is output between the first high-frequency electrode and the second high-frequency electrode (par. [0043]).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi and Reschke as applied to claim 1 above, and further in view of Ide US 20130253508.
Regarding claims 13 and 15, Yamauchi does not explicitly teach wherein the top portion of the blade increases in temperature from the distal-end portion of the blade to the proximal-end portion of the blade by heat transfer from a heat source and further comprising a heater on the blade that is configured to transfer heat from the heater to the blade between the distal-end portion of the blade and the proximal-end portion of the blade.
Ide, in an analogous device, teaches where the electrode is heated with via resistive heating elements (par. [0088]).  The heating elements placed from the proximal end to the distal end (Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively modified device of Yamauchi and Reschke to have heaters as in Ide.  The heaters present the advantage of individually setting the heaters to the tissue specifications (Ide par. [0058]).
Claims 17, 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi US 20030109876 in view of Reschke US 20110046623.
Regarding claim 17, Yamauchi teaches a jaw that is provided with a grasping section (Fig. 6A surface of jaw 10b grasping tissue); a blade that is movable close to and away from the grasping section (Figs. 1A and 1B jaw 10a); a first heat area that is (1) provided at a distal-end portion of the blade (Fig. 4B), (2) configured to grasp a first portion of a biological tissue together with the grasping section (Fig. 7), and (3) configured to coagulate the first portion without cutting the first portion while the first portion is grasped by the first heat area and the grasping section (pars. [0040] and [0044]); and a second heat area that is (1) provided at a proximal-end portion of the blade (Fig. 4A), (2) continuous with the first heat area (par. [0035]), (3) configured to grasp a second portion of the biological tissue together with the grasping section (Fig. 6A), (4) configured to apply a greater pressure to the second portion that is in contact with the second heat area than a pressure applied to the first portion (functional limitation see rejection of claim 18), and (5) configured to coagulate and cut the second portion while the second portion is grasped by the second heat area and the grasping section (par. [0040]).
Yamauchi does not explicitly teach a heater that is provided on the blade and that is configured to transfer heat to the blade when energy is supplied to the heater; the first heat area configured to transfer the heat from the heater to the first portion that is in contact with the first heat area so as to coagulate the first portion without cutting the first portion while the first portion is grasped by the first heat area and the grasping section and while the heat is transferred from the heater through the first heat area to the first portion; the second heat area configured to transfer the heat from the heater to the second portion that is in contact with the second heat area so as to coagulate and cut the second portion while the second portion is grasped by the second heat area and the grasping section and while the heat is transferred from the heater through the second heat area to the second portion; and wherein the distal-end portion and the proximal-end portion derive heat directly from the heater which extends into the distal-end portion and the proximal-end portion.
Ide, in an analogous device, teaches where the electrode is heated with via resistive heating elements (par. [0088]).  The heating elements placed from the proximal end to the distal end (Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively modified device of Yamauchi to have heaters as in Ide.  The heaters present the advantage of individually setting the heaters to the tissue specifications (Ide par. [0058]).
Regarding claim 18, the combination of Yamauchi with Ide further teaches the first heat area and the second heat area include a ridge which is opposed to the grasping section of the jaw, the ridge at the second heat area is configured to apply a greater pressure to the second portion that is in contact with the second heat area than a pressure applied to the first portion by the ridge at the first heat area, and the second heat area is configured to cut the second portion while the second portion is grasped by the second heat area and the grasping section and while the heat is transferred from the heater through the second heat area to the second portion (Ide Fig. 9 shows the heaters throughout the device, Yamauchi Figs. 4A and 4B pressure is force over an area there is less area of tissue contact with the pointed edge than the flattened edge thus the pressure is higher).
Regarding claim 23, Ide further teaches wherein the heater is a heat source extending from the distal-end portion to the proximal-end portion (Fig. 9).
Regarding claim 24, Ide further teaches wherein the heat source and the blade are configured such that heat in the first heat area is less than heat in the second heat area (functional limitation par. [0064] the heaters can be individually set making the device capable of having the distal end heat more than the proximal end).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794